                
CMC MATERIALS, INC.
2012 OMNIBUS INCENTIVE PLAN
(as amended effective March 7, 2017)


1.    PURPOSE
    The purpose of this CMC Materials, Inc. 2012 Omnibus Incentive Plan, as
amended (the “Plan”), is to advance the interests of CMC Materials, Inc. (the
“Company”) and its stockholders by enhancing the Company’s ability to (a)
attract and retain employees, directors, consultants and advisors who are in a
position to make significant contributions to the success of the Company and its
subsidiaries; (b) reward these individuals for these contributions; (c)
encourage these individuals to take into account the short-term and long-term
interests of the Company and its stockholders; and (d) reward individuals who
have contributed, or are expected to contribute, to the Company’s success, by
providing them equity and cash incentives (“Awards”).
2.    ADMINISTRATION
    (a)    The Plan shall be administered by the Compensation Committee of the
Board of Directors (the “Board”) of the Company (the “Committee”). The Committee
shall hold meetings at such times as the Committee shall deem necessary for the
proper administration of the Plan. The Committee shall consist of at least two
directors of the Company, each of whom shall be a “Non-Employee Director” as
defined in Rule 16b-3(b)(3) promulgated under Section 16 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), and (ii) to the extent
necessary for any Award intended to qualify as “qualified performance-based
compensation” under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), to so qualify, each member of the Committee shall be an
“outside director” (as defined in Section 162(m) and the regulations promulgated
thereunder). Subject to applicable law, the Committee may delegate its authority
under the Plan to any other person or persons other than with respect to grants
to individuals subject to Section 16 of the 1934 Act.
    (b)    No member of the Committee shall be liable for any action, failure to
act, determination or interpretation made in good faith with respect to this
Plan or any transaction hereunder. The Company hereby agrees to indemnify each
member of the Committee for all costs and expenses and, to the fullest extent
permitted by applicable law, any liability incurred in connection with defending
against, responding to, negotiating for the settlement of or otherwise dealing
with any claim, cause of action or dispute of any kind arising in connection
with any actions in administering this Plan or in authorizing or denying
authorization to any transaction hereunder.
    (c)    Subject to the express terms and conditions set forth herein, the
Committee shall have the power from time to time:
    (i)    to determine the employees of the Company, its subsidiaries and
affiliates (“Employees”), non-employee members of the board of directors of the
Company, its subsidiaries or affiliates (“Directors”), and consultants and
advisors of the Company or any of its subsidiaries (“Advisors”), to whom Awards
shall be granted under the Plan (any such individual, a “Participant”) and the
number of shares of Stock subject to share-based Awards; to prescribe the terms
and conditions (which need not be identical) of each such Award, including with
respect to determining exercise prices, vesting conditions, restrictions on
transfer, and, to the extent consistent with the terms of the Plan, whether to
waive or modify such conditions (including to



--------------------------------------------------------------------------------



accelerate or waive vesting conditions); and to make any amendment or
modification to any Award Agreement (as defined herein) consistent with the
terms of the Plan;
    (ii)    to construe and interpret the Plan and the Awards granted hereunder;
to establish, amend and revoke rules and regulations for the administration of
the Plan, including, but not limited to, correcting any defect or supplying any
omission, or reconciling any inconsistency in the Plan or in any Award
Agreement, in the manner and to the extent it shall deem necessary or advisable;
and otherwise to give full effect to the Plan;
    (iii)    to exercise its discretion with respect to the powers and rights
granted to it as set forth in the Plan;
(iv)    to establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable; and
    (v)    generally, to exercise such powers and to perform such acts as are
deemed by it necessary or advisable to promote the best interests of the Company
with respect to the Plan.
    All decisions and determinations of the Committee in the exercise of the
foregoing powers shall be final, binding and conclusive upon the Company and its
subsidiaries and affiliates, all Participants, and all other persons claiming
any interest herein.
3.    EFFECTIVE DATE AND TERM OF PLAN
    The Plan, as amended through March 7, 2017, was originally effective as of
January 16, 2012, the date of its adoption by the Board (the “Effective Date”),
subject to approval by the Company’s stockholders. No Award may be granted under
the Plan after the tenth anniversary of the Effective Date, but Awards
previously granted may extend beyond that date.
4.    SHARES SUBJECT TO THE PLAN
(a)    Awards under the Plan shall consist of Restricted Stock, RSUs, Options,
SARs, Performance Shares, Performance Units, and Cash Incentive Awards (each as
defined and described in Section 6 below).
(b)    Subject to adjustment as provided in Section 8.6: (i) the maximum number
of shares of the Company’s common stock, par value $.001 per share (“Stock”),
subject to Awards that may initially be delivered under the Plan is 2,901,360,
plus any shares of Stock that are or become available under the Second Amended
and Restated Cabot Microelectronics Corporation 2000 Equity Incentive Plan, As
Amended and Restated September 23, 2008 (the “Prior Plan”), on or after the date
the Plan is approved by the Company’s stockholders; (ii) the maximum number of
shares of Stock and share equivalent units that may be granted during any
calendar year to any one Participant under Awards other than Options, SARs, or
Cash Incentive Awards, in the aggregate, is 435,204, to the extent such Awards
are intended to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code, which limit shall apply regardless of whether the
Award(s) are paid in Stock or cash; (iii) the maximum number of shares of Stock
and share equivalent units that may be granted during any calendar year to any
one Participant under Options and SARs, in the aggregate, is 435,204; and (iv)
in no event shall the Company issue more than 2,030,952 shares of Stock in the
aggregate under Awards other than Options, SARs, and Cash Incentive Awards under
the Plan. No awards shall be granted under the Prior Plan following the date the
Plan is initially approved by the Company’s stockholders. For the avoidance of
doubt, each limit on


- 2 -

--------------------------------------------------------------------------------



shares of Stock and share equivalent units described in this Section 4(b)
reflects the adjustment previously made in accordance with the Plan’s terms
following the Company’s leveraged recapitalization with a special cash dividend
completed on March 2, 2012.
    (c)    Any Stock covered by an Award which is forfeited, canceled or expires
in whole or in part shall be deemed not to be delivered for purposes of
determining the maximum number of shares of Stock available for grants under the
Plan. For purposes of determining the number of shares of Stock available for
grant under the Plan, (i) if the exercise price of an Option or Stock-settled
SAR (including any Option or Stock-settled SAR granted under the Prior Plan) is
satisfied by delivering shares of Stock to the Company (by either actual
delivery or by attestation), the total number of shares subject to such Option
or Stock-settled SAR shall be deemed delivered for purposes of determining the
maximum number of Shares available for delivery pursuant to Awards under the
Plan; (ii) shares subject to an Award of Options or Stock-settled SARs
(including any Option or Stock-settled SAR granted under the Prior Plan) that
are not delivered to a Participant because such shares are used to satisfy an
applicable tax withholding or exercise price obligation shall be deemed
delivered hereunder and shall not again be available for delivery in connection
with Awards; and (iii) shares subject to an Award other than an Option or
Stock-settled SAR (including an Award granted under the Prior Plan) that are not
delivered to a Participant because such shares are used to satisfy an applicable
tax withholding obligation shall be deemed delivered hereunder and shall not
again be available for delivery in connection with Awards. Shares purchased on
the open market using the cash proceeds from the exercise of an Option
(including any Option granted under the Prior Plan) shall not be added to the
shares of Stock available for delivery hereunder in determining the maximum
number of shares of Stock available for delivery pursuant to Awards under the
Plan.
(d)    In no event shall the Company issue ISOs (as defined herein) under the
Plan covering more than 2,538,690 shares of Stock (which number reflects the
adjustment previously made in accordance with the Plan following the Company’s
leveraged recapitalization with a special cash dividend completed on March 2,
2012), subject to adjustment as provided in Section 8.6 to the extent that such
adjustment would not affect the qualification of such Awards as ISOs.
(e)    Awards granted through the assumption of, or in substitution or exchange
for, similar awards in connection with the acquisition of another corporation or
business entity shall not be counted for purposes of applying the limitations of
this Section on numbers of shares of Stock available for Awards generally or any
particular kind of Award under the Plan.
(f)    Stock delivered under the Plan may be either from authorized but unissued
Stock, from treasury shares or from shares of Stock purchased in open-market
transactions and private sales.
5.    ELIGIBILITY AND PARTICIPATION
    Employees, Directors, and Advisors, who in the opinion of the Committee are
in a position to make a significant contribution to the success of the Company,
its subsidiaries and affiliates, are eligible to receive Awards under the Plan.
For purposes of the Plan, “Service” means the provision of services to the
Company or its subsidiaries or affiliates in the capacity of (a) an Employee,
(b) a Director, or (c) an Advisor. An “affiliate” for purposes of the Plan is an
entity that controls, is controlled by or is under common control with, the
Company. A “subsidiary” for purposes of the Plan is an entity in which the
Company owns, directly or indirectly, equity interests possessing a majority of
the total combined voting power of all classes of equity. The Committee will
from time to time select the Employees, Directors and/or Advisors who are to be
granted Awards.


- 3 -

--------------------------------------------------------------------------------



6.    TYPES OF AWARDS
    6.1.    RESTRICTED STOCK AND RESTRICTED STOCK UNITS.
    (a)    Nature of Restricted Stock Awards. An Award of restricted stock
entitles the recipient to acquire, at such time or times as the Committee may
determine, shares of Stock subject to the restrictions described in paragraph
(e) below (“Restricted Stock”).
    (b)    Nature of Restricted Stock Unit Awards. An Award of restricted stock
units entitles the recipient to acquire, at such time or times as the Committee
may determine, shares of Stock subject to the restrictions described in
paragraph (e) below (“RSUs”). An RSU represents a contingent right to receive a
Share or an amount equivalent in value to a Share.
    (c)    Payment for Restricted Stock Awards. The Committee may require, as a
condition to an Award of Restricted Stock or RSUs, that a Participant deliver to
the Company a purchase price in any amount set by the Committee for such
Restricted Stock or RSUs.
    (d)    Rights as a Stockholder. A Participant who receives an Award of
Restricted Stock will have all the rights of a stockholder with respect to the
Stock, including voting and dividend rights, subject to the restrictions
described in paragraph (f) below and any other conditions imposed by the
Committee in the Award Agreement at the time of grant. The Award Agreement
evidencing an Award of RSUs shall specify whether the Participant is entitled to
any voting rights or to receive any dividends on the shares of Stock underlying
the RSUs. Subject to Section 8.2, an Award of Restricted Stock or RSUs may
provide for the right to receive Dividend Equivalents (as defined herein).
    (e)    Restrictions. The restrictions on each grant of Restricted Stock or
RSUs will lapse at such time or times, and on such terms and conditions
(including upon meeting pre-established performance goals), as the Committee may
specify. Except as otherwise specifically provided by the Plan or by the
Committee in any particular case, until these restrictions lapse, neither
Restricted Stock nor RSUs may be sold, assigned, transferred, pledged or
otherwise encumbered or disposed of. If the Participant’s Service terminates
before such restrictions have lapsed, the Company shall have the right to
repurchase the Restricted Stock for the amount of any consideration (excluding
services) it received for the Restricted Stock plus, if the Committee shall so
determine, an amount equal to the Withholding Requirements met by the
Participant in connection with the sale of the Stock, or for such other
consideration as the Committee shall determine, including for no consideration
if no consideration other than services was paid for such Restricted Stock.
    (f)    Deferral. If a Participant so elects in accordance with such
procedures as the Committee may specify from time to time, in accordance with
the requirements of Section 409A of the Code and the interpretive guidance
thereunder (“Section 409A”), the delivery of Restricted Stock and, if the
deferral election so specifies, of the Dividend Equivalents with respect
thereto, shall be deferred until the date or dates specified in such election.
    (g)    Section 83(b) Election. If a Participant, in connection with the
acquisition of shares of Stock under the Plan or otherwise, makes an election
under Section 83(b) of the Code, such Participant shall notify the Company
within ten (10) days of filing notice of the election with the Internal Revenue
Service or other governmental authority, in addition to any filing and
notification required pursuant to regulations issued under Section 83(b) of the
Code or any other applicable provision.


- 4 -

--------------------------------------------------------------------------------



    6.2.    OPTIONS.
(a)    Nature of Options. An option is an Award entitling the recipient on
exercise thereof to purchase shares of Stock at a specified exercise price (an
“Option”). Both incentive stock options (as defined in Section 422 of the Code)
(“ISOs”) and Options that are not ISOs may be granted under the Plan; provided
that the Committee may award ISOs only to Employees.
(b)    Exercise Price. The exercise price of an Option shall be determined by
the Committee and set forth in an applicable Award Agreement; provided, however,
that the exercise price of an Option shall not be less than the Fair Market
Value of a share of the Stock on the date the Option is granted (110% of the
Fair Market Value of a share of Stock on the date of grant in the case of an ISO
granted to an Employee who owns (within the meaning of Section 422(b)(6) of the
Code) stock possessing more than ten percent of the total combined voting power
of all classes of stock of the Company, or of a parent or a subsidiary (such
person, a “Ten Percent Stockholder”)). For purposes of this Plan, “Fair Market
Value” on any date means the closing sales price of the Stock on such date on
the principal national securities exchange on which the Stock is listed or
admitted to trading, or, if the Stock is not so listed or admitted to trading,
the average of the per share closing bid price and per share closing asked price
on such date as quoted on the National Association of Securities Dealers
Automated Quotation System (“Nasdaq”) or such other market in which such prices
are regularly quoted, or, if there have been no published bid or asked
quotations with respect to shares on such date, the Fair Market Value shall be
the value established by the Board in good faith and in accordance with Section
409A and, in the case of an ISO, Section 422 of the Code. Except for adjustment
as provided in Section 8.6, any outstanding Option (i) shall not be repriced;
(ii) shall not be canceled for the purpose of reissuing the Option to the
Participant at a lower exercise price; and (iii) in the case of an Option that,
at the time of cancellation, has an exercise price that exceeds the Fair Market
Value of the underlying share of Stock, shall not be canceled for the purpose of
exchanging the Option for any other Award and/or cash payment.
(c)    Duration of Options. The latest date on which an Option may be exercised
will be the tenth anniversary of the date the Option was granted (five years in
the case of an ISO granted to a Ten Percent Stockholder), or such earlier date
as may have been specified by the Committee in the Award Agreement at the time
the Option was granted.
(d)    Vesting and Exercise of Options. An Option will become vested and
exercisable at such time or times, and on such terms and conditions (including
upon meeting pre-established performance goals), as the Committee may specify in
the Award Agreement for such Option. The Committee may at any time accelerate
the time at which all or any part of the Option may be exercised.     
(e)    Exercise Procedures. Subject to the next following sentence, any exercise
of an Option must be in writing, signed by the proper person and delivered or
mailed to the Company, accompanied by (i) any documents required by the
Committee and (ii) payment in full for the number of shares for which the Option
is exercised. The exercise price for any Stock purchased pursuant to the
exercise of an Option may, if permitted under the Award Agreement applicable to
the Option, be paid in the following forms: (1) cash; (2) the transfer, either
actually or by attestation, to the Company of shares of Stock that have been
held by the Participant for at least six months (or such lesser period as may be
permitted by the Committee) prior to the exercise of the Option, such transfer
to be upon such terms and conditions as determined by the Committee; (3) by a
“net exercise” arrangement, pursuant to which the number of shares of Stock
issuable upon exercise of the Option shall be reduced by the largest whole
number of shares of Stock having an aggregate Fair Market Value that does not
exceed the aggregate exercise price (plus tax withholdings, if applicable);
provided, however, that the Company shall accept a cash or other


- 5 -

--------------------------------------------------------------------------------



payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares of Stock to be issued; (4) such other methods as the Committee makes
available to Participants from time to time; or (5) a combination thereof. In
addition, Options may be exercised through a registered broker-dealer pursuant
to such cashless exercise procedures which are, from time to time, deemed
acceptable by the Committee. Any shares of Stock transferred to the Company as
payment of the exercise price under an Option shall be valued at their Fair
Market Value on the day of exercise of such Option. If requested by the
Committee, the Participant shall deliver the Award Agreement to the Secretary of
the Company who shall endorse thereon a notation of such exercise and return
such Award Agreement to the Participant. No fractional shares of Stock (or cash
in lieu thereof) shall be issued upon exercise of an Option, and the number of
shares of Stock that may be purchased upon exercise shall be rounded to the
nearest number of whole shares. Notwithstanding any contrary provision of this
Section 6.2, if, on the date an outstanding Option would expire (other than due
to a termination of Service for Cause (as defined below)), the exercise of the
Option, including by a “net exercise” or cashless exercise, would violate
applicable securities laws or any insider trading policy maintained by the
Company from time to time, the expiration date applicable to the Option will be
extended to a date that is the earlier of (i) thirty (30) calendar days after
the date the exercise of the Option would no longer violate applicable
securities laws or any such insider trading policy and (ii) the expiration of
the original term of the Option.
(f)    Exercise Limit. To the extent that the aggregate Fair Market Value
(determined as of the date of the grant) of shares of Stock with respect to
which ISOs granted under the Plan and “incentive stock options” (within the
meaning of Section 422 of the Code) granted under all other plans of the Company
or its subsidiaries (in either case determined without regard to this Section
6.2(f)) are exercisable by a Participant for the first time during any calendar
year exceeds $100,000, such ISOs shall be treated as Options that are not ISOs.
In applying the limitation in the preceding sentence in the case of multiple
Options, Options that are intended to be ISOs shall be treated as Options which
are not ISOs according to the order in which they were granted, such that the
most recently granted Options are first treated as Options that are not ISOs.
(g)    ISO Exercise. An ISO must be exercised, if at all, within three months
after the Participant’s termination of Service for a reason other than death or
Disability and within twelve months after the Participant’s termination of
Service for death or Disability. For purposes of this Plan, “Disability” is
defined as permanent and total disability within the meaning of Section 22(e)(3)
of the Code.
    6.3.    STOCK APPRECIATION RIGHTS.
(a)    Nature of Stock Appreciation Rights. A stock appreciation right is an
Award entitling the recipient to receive upon exercise thereof payment of an
amount determined by multiplying the excess of the Fair Market Value of a share
of Stock on the date of exercise over the exercise price of the SAR, by the
number of shares of Stock with respect to which the SAR is exercised (a “SAR”).
The payment upon exercise of a SAR may be made in Stock, cash, or a combination
of Stock and cash, as specified in the applicable Award Agreement.
(b)    Exercise Price. The exercise price of a SAR shall be determined by the
Committee and set forth in an applicable Award Agreement; provided, however,
that the exercise price of a SAR shall not be less than the Fair Market Value of
a share of the Stock on the date the SAR is granted. Except for adjustment as
provided in Section 8.6, any outstanding SAR (i) shall not be repriced; (ii)
shall not be canceled for the purpose of reissuing the SAR to the Participant at
a lower exercise price; and (iii) in the


- 6 -

--------------------------------------------------------------------------------



case of a SAR that, at the time of cancellation, has an exercise price that
exceeds the Fair Market Value of the underlying share of Stock, shall not be
canceled for the purpose of exchanging the SAR for any other Award and/or cash
payment.
(c)    Duration of SARs. The latest date on which a SAR may be exercised will be
the tenth anniversary of the date the SAR was granted, or such earlier date as
may have been specified by the Committee in the Award Agreement at the time the
SAR was granted.
(d)    Exercise of SARs. A SAR will become exercisable at such time or times,
and on such terms and conditions (including upon meeting pre-established
performance goals), as the Committee may specify in the Award Agreement for such
SAR. The Committee may at any time accelerate the time at which all or any part
of the SAR may be exercised. Any exercise of a SAR must be in writing, signed by
the proper person and delivered or mailed to the Company, accompanied by any
documents required by the Committee. If requested by the Committee, the
Participant shall deliver the Award Agreement to the Secretary of the Company
who shall endorse thereon a notation of such exercise and return such Award
Agreement to the Participant. No fractional shares of Stock (or cash in lieu
thereof) shall be issued upon exercise of a SAR, and the number of shares of
Stock that may be acquired upon exercise shall be rounded to the nearest number
of whole shares.
6.4.    PERFORMANCE SHARES AND PERFORMANCE UNITS.
(a)    Nature of Performance Shares and Performance Units. A performance share
is an Award with an initial value equal to the Fair Market Value of a share of
Stock on the date of grant (a “Performance Share”), and a performance unit is an
Award with an initial value determined by the Committee on the date of grant (a
“Performance Unit”), in each case, that entitles the recipient to receive
payment upon the attainment of performance goals and other terms and conditions
determined by the Committee. Payment of Performance Shares or Performance Units
may be made in Stock, cash, or a combination of Stock and cash, as specified in
the applicable Award Agreement. In no event shall the amount of a Performance
Unit payable to any Participant that is not denominated in shares of Stock and
that is designed to qualify for the performance-based exception from the tax
deductibility limitations of Section 162(m) of the Code exceed $5,000,000 for
any calendar year.


(b)    Performance Goals. The Committee shall determine the number of
Performance Shares or Performance Units, the length of the performance period,
and the other terms and conditions of each Award.
    6.5.    CASH INCENTIVE AWARDS.
(a)     Nature of Cash Incentive Awards. A cash incentive award is an Award
denominated in cash that entitles the recipient to an amount (payable in cash or
a share-based Award as described below) upon the attainment of performance goals
and other terms and conditions determined by the Committee, which may include
annual performance goals and periods (“Cash Incentive Award”); provided,
however, that in no event shall the amount of a Cash Incentive Award payable to
any Participant that is designed to qualify for the performance-based exception
from the tax deductibility limitations of Section 162(m) of the Code in
accordance with Section 9 exceed $5,000,000 for any calendar year (whether
payable in cash or in the form of a share-based Award). A Cash Incentive Award
may be satisfied in cash or, if the


- 7 -

--------------------------------------------------------------------------------



Committee so determines, by a grant of share-based Awards under the Plan with
such terms and conditions as the Committee determines, or a combination of cash
or share-based Awards.
(b)    Performance Goals. The Committee shall determine the amount of the Cash
Incentive Award, the length of the performance period, and the terms and
conditions of each Cash Incentive Award, including the form of payment.
    6.6    SUBSTITUTE AWARDS.
    (a)    In connection with any acquisition by the Company or any of its
subsidiaries, the Committee may grant Awards to persons who became Employees,
Directors or Advisors in connection with such acquisition in substitution for
equity incentives held by them in the seller or acquired entity. In such case
the Committee may set the prices and other terms of the substitute Awards at
such amounts and in such manner as it, in its sole discretion, deems appropriate
to preserve for the Participants the economic values of the equity incentives
for which such Awards are substitutes (as determined by the Committee in its
sole discretion) or otherwise to provide such incentives as the Committee may
determine are appropriate.
    (b)    Unless required by applicable law, any substitute Awards granted
pursuant to Section 6.6 shall not count toward the share limitations set forth
in Section 4.
7.    EVENTS AFFECTING OUTSTANDING AWARDS
    7.1.    TERMINATION OF SERVICE.
    Unless otherwise set forth in an Award Agreement, an Award shall immediately
terminate on the date a Participant’s Service terminates, and (a) any Options or
SARs held by a Participant shall not be exercisable and all rights of the
Participant with respect thereto shall immediately terminate, (b) any shares of
Restricted Stock or RSUs with respect to which the restrictions have not lapsed
shall be immediately forfeited and must be transferred to the Company in
accordance with Section 6.1, and (c) any Performance Shares, Performance Units
or Cash Incentive Awards shall be immediately forfeited.
    7.2    TERMINATION OF AWARD.
    The Company may terminate, cancel, rescind, recover, or revoke an Award
immediately under certain circumstances, including, but not limited to a
Participant’s:
    (a)    actions constituting “Cause”, which shall have the meaning provided
under an employment, consulting or other agreement between a Participant and the
Company, or if there is no such meaning provided under such agreement or no such
agreement, shall include, but not be limited to, the: (i) conviction of or
entering a plea of guilty or nolo contendere with respect to a crime, whether or
not connected with the Company; (ii) commission of any act of fraud with respect
to the Company; (iii) theft, embezzlement or misappropriation of any property of
the Company; (iv) excessive absenteeism (other than as resulting from
Disability); (v) failure to observe or comply with any Company work rules,
policies, procedures, guidelines or standards of conduct which the Company has
adopted for the regulation of the general conduct of its employees, as generally
known to the employees of the Company or evidenced by the terms of any employee
handbook, written memorandums or written policy statements; (vi) continued
willful refusal to carry out and perform the material duties and
responsibilities of a Participant’s position, excluding nonperformance resulting
from Disability; or (vii) any other conduct


- 8 -

--------------------------------------------------------------------------------



or act determined to be injurious, detrimental or prejudicial to any interest of
the Company (in each case as determined in good faith by the Company);
    (b)    rendering of services for a competitor prior to, or within six (6)
months after, the exercise of any Option or SAR or the termination of
Participant’s Service with the Company;
    (c)    unauthorized disclosure of any confidential/proprietary information
of the Company to any third party;
    (d)    failure to comply with the Company’s policies regarding the
identification, disclosure and protection of intellectual property;
    (e)    violation of the Proprietary Rights Agreement/CMC Materials, Inc.
Employee Confidentiality, Intellectual Property and Non-Competition Agreement
for Employees signed by the Participant; or
    (f)    violation of the CMC Materials, Inc. Code of Business Conduct,
including those provisions related to financial reporting.
    The existence of any such circumstances shall be determined in good faith by
the Company.
    In the event of any termination, cancellation, rescission, recovery, or
revocation, the Participant shall return to the Company any Stock received
pursuant to an Award, or pay to the Company the amount of any gain realized on
the sale of any such Stock, in such manner and on such terms and conditions as
may be required, and the Company shall be entitled to set off against the amount
of any such gain any amount owed to the Participant by the Company.
    7.3    CHANGE IN CONTROL.
    The Committee shall have the discretion to provide in applicable Award
Agreements that, in the event of a “Change in Control” (as defined in Appendix
A) of the Company, the following provisions will apply:
    (a)    Each outstanding Option or SAR (or such lesser portion of each Option
or SAR as is set forth in an applicable Award Agreement) will immediately become
exercisable in full.
    (b)    Each outstanding share of Restricted Stock or RSU (or such lesser
number of shares as is set forth in an applicable Award Agreement) will
immediately become free of the restrictions.
    (c)    The vesting of each Performance Share, Performance Unit, or Cash
Incentive Award will immediately be accelerated, and the Participant will be
paid in cash, Stock, or other property, as determined by the Committee, within
thirty (30) days after the effective date of the Change in Control, a pro rata
amount based on assumed achievement of all relevant performance measures at
target levels, and upon the length of time within the applicable performance
period that elapsed prior the effective date of the Change in Control; provided,
however, that if the Committee determines that actual performance to the
effective date of the Change in Control exceeds target levels, the prorated
payouts will be made at levels commensurate with the actual performance
(determined by extrapolating the actual performance to the end of the applicable
performance period).


- 9 -

--------------------------------------------------------------------------------



    (d)    In the event of a Change in Control that is a merger or consolidation
in which the Company is not the surviving corporation or that results in the
acquisition of substantially all the Company’s outstanding Stock by a single
person or entity or by a group of persons or entities acting in concert, or in
the event of a sale or transfer of all or substantially all of the Company’s
assets (a “Covered Transaction”), the Committee shall have the discretion to
provide for the termination of all outstanding Options or SARs as of the
effective date of the Covered Transaction; provided, that, if the Covered
Transaction follows a Change in Control or would give rise to a Change in
Control, no Option or SAR will be so terminated (without the consent of the
Participant) prior to the expiration of twenty (20) days following the later of
(i) the date on which the Option or SAR became fully exercisable and (ii) the
date on which the Participant received written notice of the Covered
Transaction.
8.    GENERAL PROVISIONS
    8.1.    DOCUMENTATION OF AWARDS.
    Awards may be evidenced by written or electronic instruments prescribed by
the Committee from time to time (each such instrument, an “Award Agreement”).
Award Agreements may be in the form of agreements, to be executed by both the
Participant and the Company, or certificates, letters or similar instruments,
and may be provided in electronic form, acceptance of which will evidence
agreement to the terms thereof and hereof.
    8.2.    RIGHTS AS A STOCKHOLDER; DIVIDEND EQUIVALENTS.
    Except as specifically provided by the Plan, the receipt of an Award will
not give a Participant rights as a stockholder, and the Participant will obtain
such rights, subject to any limitations imposed by the Plan or the Award
Agreement, only upon actual receipt of Stock. However, the Committee may, on
such conditions as it deems appropriate, provide in an Award Agreement that a
Participant will receive a benefit in lieu of cash dividends that would have
been payable on any or all Stock subject to the Participant’s Award had such
Stock been outstanding. Without limitation, the Committee may provide for
payment to the Participant of amounts representing dividends on such Award
(other than Options and SARS) (such amounts, “Dividend Equivalents”), either
currently or in the future, or for the investment of such amounts on behalf of
the Participant; provided that the Committee shall design such payment to be
exempt from or, in the alternative, comply with Section 409A; provided, further,
that with respect to performance-based Awards, Dividend Equivalents shall not be
paid until vesting (if any) of such Awards.
    8.3    CONDITIONS ON DELIVERY OF STOCK.
    The Company will not be obligated to deliver any shares of Stock, whether by
electronic book entry or in certificate form, pursuant to the Plan or to remove
any restriction from shares of Stock previously delivered under the Plan (a)
until all conditions of the Award have been satisfied or removed, (b) until, in
the opinion of the Company’s counsel, all applicable federal and state laws and
regulations have been complied with, (c) if the outstanding Stock is at the time
listed on any stock exchange, until the shares to be delivered have been listed
or authorized to be listed on such exchange upon official notice of notice of
issuance and (d) until all other legal matters in connection with the issuance
and delivery of such shares have been approved by the Company’s counsel. If the
sale of Stock has not been registered under the Securities Act of 1933, as
amended, the Company may require, as a condition to exercise of the Award, such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of such Act and may require that the certificates
evidencing such Stock bear an appropriate legend restricting transfer.


- 10 -

--------------------------------------------------------------------------------



    8.4.    TAX WITHHOLDING.
    (a)    The Company may withhold from any payment made pursuant to an Award
an amount as may be necessary and sufficient to satisfy all federal, state,
local, and other applicable tax withholding requirements (the “Withholding
Requirements”).
    (b)    The Committee will have the right to require that the Participant or
other appropriate person remit to the Company an amount sufficient to satisfy
the Withholding Requirements, or make other arrangements satisfactory to the
Committee with regard to such requirements, prior to the delivery of any Stock.
If and to the extent that any such withholding is required, the Committee may
permit the Participant or such other person to elect at such time and in such
manner as the Committee provides to have the Company hold back from the shares
to be delivered, or to deliver to the Company, Stock having a value calculated
to satisfy the Withholding Requirements. Notwithstanding anything herein to the
contrary, the Committee may, in its sole discretion, permit a Participant to
satisfy the Withholding Requirements by tendering shares of Stock having a Fair
Market Value equal to the amount required to be withheld or such other greater
amount up to the maximum statutory rate under applicable law, as applicable to
such Participant, if such other greater amount would not result in adverse
financial accounting treatment, as determined by the Committee (including in
connection with the effectiveness of FASB Accounting Standards Update 2016-09).
    (c)    With respect to the exercise of ISOs, the Committee may require as a
condition of exercise that the person exercising the ISO agree (i) to inform the
Company promptly of any disposition of Stock received upon exercise of the ISO,
and (ii) if the Company determines that it could be liable for Withholding
Requirements with respect to a disposition of the Stock received upon exercise,
to give such security as the Committee deems adequate to meet the potential
liability of the Company for the Withholding Requirements and to augment such
security from time to time in any amount reasonably deemed necessary by the
Committee to preserve the adequacy of such security.
    8.5.    NONTRANSFERABILITY OF AWARDS.
    No Award shall be transferable by a Participant otherwise than by will or by
the laws of descent and distribution or, except in the case of an ISO, pursuant
to a domestic relations order (within the meaning of Rule 16a-12 promulgated
under the Exchange Act), and an Option or SAR shall be exercisable during the
lifetime of such Participant only by such Participant or such Participant’s
executor or administrator or by the person or persons to whom the Option or SAR
is transferred by will or the applicable laws of descent and distribution (such
person, the Participant’s “Legal Representative”). Notwithstanding the foregoing
sentence, the Committee may in a manner consistent with applicable law set forth
in an Award Agreement evidencing an Award (other than an ISO) that the Award may
be transferred to members of the Participant’s immediate family, to trusts
solely for the benefit of such immediate family members and to partnerships in
which such family members and/or trusts are the only partners, and for purposes
of this Plan, such a transferee of an Award shall be deemed to be the
Participant. For this purpose, “immediate family” shall refer only to the
Participant’s spouse, parents, children, stepchildren and grandchildren and the
spouses of such parents, children, stepchildren and grandchildren. The terms of
an Award shall be final, binding and conclusive upon the beneficiaries,
executors, administrators, heirs and successors of the Participant.


- 11 -

--------------------------------------------------------------------------------



    8.6.    ADJUSTMENTS IN THE EVENT OF CERTAIN TRANSACTIONS.
    In the event of a merger, consolidation, acquisition of property or shares,
stock rights offering, liquidation, disaffiliation of a subsidiary or affiliate,
or similar event affecting the Company or any of its subsidiaries (each, a
“Corporate Transaction”), the Committee or the Board may in its discretion make
such substitutions or adjustments as it deems appropriate and equitable to (i)
the aggregate number and kind of shares of Stock or other securities reserved
for issuance and delivery under the Plan, (ii) the various maximum limitations
set forth in Section 4 upon certain types of Awards and upon the grants to
individuals of certain types of Awards, (iii) the number and kind of shares of
Stock or other securities subject to outstanding Awards; and (iv) the exercise
price of outstanding Options and SARs. In the event of a stock dividend, stock
split, reverse stock split, separation, spinoff, reorganization, extra-ordinary
dividend of cash or other property, share combination, or recapitalization or
similar event affecting the capital structure of the Company (each, a “Share
Change”), the Committee or the Board shall make such substitutions or
adjustments as it deems appropriate and equitable to (A) the aggregate number
and kind of shares of Stock or other securities reserved for issuance and
delivery under the Plan, (B) the various maximum limitations set forth in
Section 4 upon certain types of Awards and upon the grants to individuals of
certain types of Awards, (C) the number and kind of shares of Stock or other
securities subject to outstanding Awards; and (D) the exercise price of
outstanding Options and SARs. In the case of Corporate Transactions, such
adjustments may include, without limitation, (1) the cancellation of outstanding
Awards in exchange for payments of cash, property or a combination thereof
having an aggregate value equal to the value of such Awards, as determined by
the Committee or the Board in its sole discretion (it being understood that in
the case of a Corporate Transaction with respect to which stockholders of Stock
receive consideration other than publicly traded equity securities of the
ultimate surviving entity, any such determination by the Committee that the
value of an Option or SAR shall for this purpose be deemed to equal the excess,
if any, of the value of the consideration being paid for each share of Stock
pursuant to such Corporate Transaction over the exercise price of such Option or
SAR shall conclusively be deemed valid), provided, that in the event of the
cancellation of such Awards pursuant to this clause (1), the Awards shall vest
in full immediately prior to the consummation of such Corporate Transaction;
(2) the substitution of other property (including, without limitation, cash or
other securities of the Company and securities of entities other than the
Company) for the shares of Stock subject to outstanding Awards; and (3) in
connection with any disaffiliation of a subsidiary or affiliate, arranging for
the assumption of Awards, or replacement of Awards with new awards based on
other property or other securities (including, without limitation, other
securities of the Company and securities of entities other than the Company), by
the affected subsidiary, affiliate, or division or by the entity that controls
such subsidiary, affiliate, or division following such disaffiliation of a
subsidiary or affiliate (as well as any corresponding adjustments to Awards that
remain based upon Company securities).
    8.7.    PARTICIPANT’S RIGHTS.
    Neither the adoption of the Plan nor the grant of Awards will confer upon
any person any right to continued employment or Service with the Company or any
subsidiary or affiliate or affect in any way the right of the Company any
subsidiary or affiliate to terminate an employment or Service relationship at
any time.
    8.8.    PAYMENT FOR STOCK; LOANS.
    Stock awarded under this Plan as Restricted Stock or received upon exercise
of an Option or SAR may be paid for with such legal consideration as the
Committee may determine. If and to the extent authorized by the Committee and
permitted by applicable law, the Company may permit Participants to


- 12 -

--------------------------------------------------------------------------------



pay for Stock with promissory notes, and may make loans to Participants of all
or a portion of any Withholding Requirements to be met in connection with the
grant, exercise or vesting of any Award. Any such extensions of credit may be
secured by Stock or other collateral, or may be made on an unsecured basis, as
the Committee may determine.
    8.9.    SUCCESSORS.
All obligations of the Company under the Plan or any Award Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
Company’s shares, or a merger, consolidation, or otherwise.
8.10.    SEVERABILITY.
If any provision of the Plan is held illegal or invalid for any reason, the
illegality or invalidity will not affect the remaining parts of the Plan, and
the Plan will be construed and enforced as if the illegal or invalid provision
had not been included.
8.11.    REQUIREMENTS OF LAW.
The granting of Awards and the issuance of Share and/or cash payouts under the
Plan will be subject to all applicable laws, rules, and regulations, and to any
approvals by governmental agencies or national securities exchanges as may be
required.
8.12.    SECURITIES LAW COMPLIANCE.
As to any individual who is, on the relevant date, an officer, director or ten
percent beneficial owner of any class of the Company’s equity securities that is
registered pursuant to Section 12 of the Exchange Act, all as defined under
Section 16 of the Exchange Act, transactions under this Plan are intended to
comply with all applicable conditions of Rule 16b-3 under the Exchange Act, or
any successor rule. To the extent any provision of the Plan or action by the
Board fails to so comply, it will be deemed null and void, to the extent
permitted by law and deemed advisable by the Board.
8.13.    AWARDS TO FOREIGN NATIONALS AND EMPLOYEES OUTSIDE THE UNITED STATES.
To the extent the Board deems it necessary, appropriate or desirable to comply
with foreign law or practice and to further the purposes of this Plan, the Board
may, without amending the Plan, (i) establish rules applicable to Awards granted
to Participants who are foreign nationals, are employed or providing Service
outside the United States, or both, including rules that differ from those set
forth in this Plan, and (ii) grant Awards to such Participants in accordance
with those rules that would require the application of the law of any other
jurisdiction.
8.14.    GOVERNING LAW.
To the extent not preempted by federal law, the Plan and all agreements
hereunder will be construed and enforced in accordance with, and governed by,
the laws of the State of Delaware, without giving effect to its conflicts of
laws principles that would require the application of the law of any other
jurisdiction. All references to statutory provisions and related regulatory
provisions used herein shall include any similar or successor provisions. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Plan shall be exclusively in the courts
in the State of Illinois, County of Cook, including the Federal Courts located
therein (should Federal jurisdiction exist).


- 13 -

--------------------------------------------------------------------------------



8.15    SECTION 409A COMPLIANCE.
(a)    Notwithstanding any provision of this Plan to the contrary, all Awards
made under this Plan are intended to be exempt from or, in the alternative,
comply with Section 409A and the interpretive guidance thereunder, including the
exceptions for stock rights and short-term deferrals. The Plan shall be
construed and interpreted in accordance with such intent. Each payment under an
Award shall be treated as a separate payment for purposes of Section 409A. With
respect to a Cash Incentive Award, the cash portion will be paid, and the grant
of any portion payable as a share-based Award will be awarded, not later than
March 15 of the calendar year following the calendar year in which the
applicable performance period ended.
(b)    If a Participant is a “specified employee” (as such term is defined for
purposes of Section 409A) at the time of his or her termination of Service, no
amount that is nonqualified deferred compensation subject to Section 409A and
that becomes payable by reason of such termination of Service shall be paid to
the Participant (or in the event of the Participant’s death, the Participant’s
representative or estate) before the earlier of (i) the first business day after
the date that is six months following the date of the Participant’s termination
of Service, and (ii) within 30 days following the date of the Participant’s
death. For purposes of Section 409A, a termination of Service shall be deemed to
occur only if it is a “separation from service” within the meaning of Section
409A, and references in the Plan and any Award Agreement to “termination of
Service” or similar terms shall mean a “separation from service.” If any Award
is or becomes subject to Section 409A, unless the applicable Award Agreement
provides otherwise, such Award shall be payable upon the Participant’s
“separation from service” within the meaning of Section 409A. If any Award is or
becomes subject to Section 409A and if payment of such Award would be
accelerated or otherwise triggered under a Change in Control, then the
definition of Change in Control shall be deemed modified, only to the extent
necessary to avoid the imposition of an excise tax under Section 409A, to mean a
“change in control event” as such term is defined for purposes of Section 409A.
(c)    Any adjustments made pursuant to Section 8.6 to Awards that are subject
to Section 409A shall be made in compliance with the requirements of
Section 409A, and any adjustments made pursuant to Section 8.6 to Awards that
are not subject to Section 409A shall be made in such a manner as to ensure that
after such adjustment, the Awards either (i) continue not to be subject to
Section 409A or (ii) comply with the requirements of Section 409A.
8.16    ERRONEOUSLY AWARDED COMPENSATION.
All Awards shall be subject to any incentive compensation recoupment or
“clawback” policy established and amended from time to time by the Company,
including any such policy established to comply with the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or as determined by the Company from time to
time to comport with good corporate governance practices.


    8.17    UNFUNDED PLAN.


It is presently intended that the Plan shall be unfunded. Except for reserving a
sufficient number of authorized shares of Stock, to the extent required by law
to meet the requirements of the Plan, the Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the delivery of shares of Stock relating to Awards granted
pursuant to the Plan.




- 14 -

--------------------------------------------------------------------------------



9.    QUALIFIED PERFORMANCE-BASED AWARDS.
    9.1    GRANT OF QUALIFIED PERFORMANCE-BASED AWARDS.
If the Committee makes Awards (other than Options or SARs) that are designed to
qualify for the performance-based exception from the tax deductibility
limitations of Section 162(m) of the Code and any regulations promulgated
thereunder (a “Qualified Performance-Based Award”), such Awards shall be subject
to the attainment of performance goals related to one or more of the following
performance measures and business metrics: earnings before interest and taxes,
earnings before interest, taxes, depreciation and amortization, stock price
(including, but not limited to, growth measures and total stockholder return),
revenue, net revenue, net revenue growth, gross margin, net income (before or
after taxes), operating earnings or income, revenue backlog, economic value
added, customer satisfaction, cost control or expense reduction, attainment of
identified business opportunities, earnings per share, return on operating
assets or capital, return on net assets, economic profit, appreciation in fair
market value, volume/production, employee retention, cash flow (e.g., operating
cash flow, free cash flow, discounted cash flow return on investment), market
share, return to stockholders, cost management, business growth through market
and technology extension, safety, improvement in technology and quality
leadership, business processes, and organizational effectiveness and operational
excellence, in each case, absolute or relative to a peer group or index.
9.2    PERFORMANCE GOALS
(a)    The performance goals established for the performance period established
by the Committee shall be objective (as that term is described in regulations
under Section 162(m) of the Code), and will be established in writing by the
Committee not later than ninety (90) days after the beginning of the applicable
performance period (but in no event after twenty-five percent (25%) of the
performance period has elapsed), and while the outcome as to the performance
goals is substantially uncertain. The performance goals established by the
Committee will be based on one or more of the performance measures and business
metrics set forth in Section 9.1 and any of such performance measures and
business metrics may be used to measure the performance of the Company as a
whole or of any business unit, division, acquired business, minority investment,
partnerships or joint venture of the Company. The Committee may specify any
reasonable definition of the performance measures and business metrics it uses.
A Participant otherwise entitled to receive a Qualified Performance-Based Award
for any performance period will not receive a settlement or payment of such
Award until the Committee has determined that the applicable performance goals
have been attained. The Committee may adjust in its sole discretion the
performance goals applicable to any Awards to reflect any unusual or
non-recurring events, including, but not limited to, exogenous events, financing
activities, acquisitions, divestitures, recapitalizations (including stock
splits and dividends), impact of charges for restructurings, discontinued
operations, the cumulative effects of accounting or tax changes, and other items
determined to be unusual in nature and/or infrequent in occurrence, each as
defined by generally accepted accounting principles or as identified in the
Company’s financial statements, notes to the financial statements, management’s
discussion and analysis or other the Company’s filings with the Securities and
Exchange Commission, provided that in the case of performance goals applicable
to any Qualified Performance-Based Awards, such adjustment does not violate
Section 162(m) of the Code. However, the Committee may not in any event increase
the amount of compensation payable to a covered employee (within the meaning of
Section 162(m) of the Code) upon attainment of a performance goal above the
maximum amount approved by the Committee.




- 15 -

--------------------------------------------------------------------------------



(b)    In the event that the Committee determines that it is advisable to grant
Awards that may not qualify as Performance-Based Awards, the Committee may grant
such Awards without satisfying the requirements of Section 162(m) of the Code,
to the extent consistent with its other compensation objectives.
10.    DISCONTINUANCE, CANCELLATION, AMENDMENT AND TERMINATION
(a)    The Committee may at any time discontinue granting Awards under the Plan.
The Board or the Committee may at any time or times amend the Plan or any
outstanding Award, provided that no such amendment (other than an amendment made
to comply with applicable law, including without limitation Section 409A, stock
exchange listing standards or accounting rules) would materially impair the
rights of a Participant with respect to a previously granted Award without such
Participant’s consent. The Committee may at any time terminate the Plan as to
any further grants of Awards. Except to the extent expressly required or
permitted by the Plan, no amendment to the Plan or any outstanding Award will,
without the approval of the stockholders of the Company, (a) increase the
maximum number of shares available under the Plan, (b) extend the time within
which Awards may be granted, (c) permit the Company to reprice any outstanding
Option or SAR, (d) otherwise effect an action that would require stockholder
approval under applicable law or the listing standards of Nasdaq or (e) amend
the provisions of this Section 10, and no amendment or termination of the Plan
may adversely affect the rights of any Participant (without his or her consent)
under any Award previously granted.
(b)    Subject to the immediately preceding paragraph, the Committee, to the
extent it deems necessary or advisable in its sole discretion, reserves the
right, but shall not be required, to unilaterally amend or modify the Plan and
any Award granted under the Plan so that the Award qualifies for exemption from
or complies with Section 409A; provided, however, that the Committee makes no
representations that Awards granted under the Plan shall be exempt from or
comply with Section 409A and makes no undertaking to preclude Section 409A from
applying to Awards granted under the Plan.




- 16 -

--------------------------------------------------------------------------------



APPENDIX A TO 2012 OMNIBUS INCENTIVE PLAN


    A “Change in Control” shall be deemed to have occurred if:


    (a)    any “person” as such term is used in Sections 13(d) and 14(d) of the
1934 Act (other than (i) the Company, (ii) any subsidiary of the Company, (iii)
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or of any subsidiary of the Company, or (iv) any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Section 13(d) of the 1934 Act), together with
all Affiliates and Associates (as such terms are used in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act) of such person, directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;
or


    (b)    the consummation of a merger or consolidation of the Company with any
other company, other than (i) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, at least sixty
percent (60%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) after which no “person”
(with the method of determining “beneficial ownership” used in clause (a) of
this definition) owns more than thirty percent (30%) of the combined voting
power of the securities of the Company or the surviving entity of such merger or
consolidation; or


    (c)    during any period of two consecutive years (not including any period
prior to the execution of the Plan), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has conducted or threatened a proxy contest, or has
entered into an agreement with the Company to effect a transaction described in
clause (a), (b) or (d) of this definition) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved cease for any reason to constitute at least
a majority thereof; or


    (d)    the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.






    








- 17 -